                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


UNITED STATES OF AMERICA


vs.                                                                   Case No. 8:06-CR-215-T-27AAS


MICHAEL WILSON

________________________________/

                                                   ORDER

        BEFORE THE COURT is Defendant’s Motion to Reduce Sentence Pursuant to the First

Step Act of 2018 (Dkt. 331). The United States has not responded to the motion and the time for

doing so has expired. Upon consideration, Defendant’s motion is DENIED.

        Defendant was convicted on his guilty plea of conspiracy to possess with intent to distribute

50 grams or more of cocaine base, and was sentenced to 151 months, followed by a 10 year term of

supervised release (Dkt. 131). He completed his prison sentence and his term of supervised release

commenced on July 27, 2017 (Dkt. 335).1 Jurisdiction was transferred to the Western District of

Texas, where, on September 26, 2018, his term of supervised release was revoked, and he was

sentenced to 21 months in prison (Dkts. 329, 335).

        Under Section 404(b) of the First Step Act of 2018, a court may “impose a reduced sentence

as if sections 2 or 3 of the Fair Sentencing Act of 2010 ... were in effect at the time the covered

offense was committed.” Pub. L. No. 115-391, 132 Stat. 5194. Under Section 404(a), a “ ‘covered


        1
             The Federal Defender’s Office was apparently unaware that Defendant had completed his sentence when
it filed the instant motion.

                                                        1
offense’ means a violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010 ... that was committed before August

3, 2010.”

        Defendant’s offense of conviction is a “covered offense” as defined in Section 404 of the

First Step Act. Notwithstanding, he is ineligible for a sentence reduction because he completed his

prison sentence and the First Step Act does not authorize a reduction in the sentence imposed after

revocation of his term of supervised release.2 More specifically, retroactive application of the Fair

Sentencing Act does not reduce the penalties he faced when his term of supervised release was

revoked.

       DONE AND ORDERED this 16th day of August, 2019.




                                                    /s/ James D. Whittemore
                                                    JAMES D. WHITTEMORE
                                                    United States District Judge



Copies to: Defendant, Counsel of Record, U.S. Probation Office




        2
          The United States Probation Office submitted a memorandum summarizing the revocation proceeding and
recommending that Defendant is not eligible for a sentence reduction because his “term of imprisonment was
imposed in relation to a revocation of supervised release.” (Dkt. 335).

                                                       2
